                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

JRS PARTNERS, GP, et al.                        )
                                                )
        Plaintiffs,                             )
                                                )          NO. 3:19-cv-00469
v.                                              )          JUDGE RICHARDSON
                                                )
LEECH TISHMAN FUSCALDO &                        )
LAMPL, LLC, et al.,                             )
                                                )
        Defendants.                             )

                                  MEMORANDUM OPINION

        Pending before the Court are a Fed. R. Civ. P. 12(b)(2) Motion to Dismiss for Lack of

Personal Jurisdiction (Doc. No. 10), filed by Defendant Mankey (“Mankey’s Motion”) and a Fed.

R. Civ. P. 12(b)(6) Motion to Dismiss (Doc. No. 15), filed by Defendant Leech Tishman Fuscaldo

& Lampl, LLC (“Leech Tishman’s Motion”). The parties respectively have filed responses and

replies. (Doc. Nos. 22-25).

                                         BACKGROUND

        This case is one of several lawsuits arising from a complicated Ponzi scheme through

which Chris Warren and others perpetrated securities fraud via their promotion and sales of

(purported) securities in two purported investment funds run by Warren and a company called

Clean Energy Advisors (“CEA”)—investment funds that were entirely fictitious. In this action,

Plaintiffs have sued Brett Mankey, an attorney who was formerly a partner with the law firm of

Leech Tishman Fuscaldo & Lampl (“Leech Tishman”) in Philadelphia, and Leech Tishman for

negligent and fraudulent misrepresentations, civil conspiracy, legal malpractice, and (against

Leech Tishman only) negligent retention and supervision. The case was filed in this Court pursuant

to 28 U.S.C. § 1332 (diversity jurisdiction). (Doc. No. 1 at 5).




     Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 1 of 32 PageID #: 758
       Plaintiffs allege that Defendants made certain misrepresentations to Plaintiffs in connection

with Plaintiffs’ investments in two of the fictitious investment funds, specifically the Utility Solar

Fund IV (“Solar IV”) and the CEA Utility Income Fund (“UIF”) (together, “the Funds”). Plaintiffs

contend that, prior to making their investments in the Funds, they spoke with Mankey, who

represented CEA and the Funds, to confirm that the Funds were legitimate and valid investments.

Plaintiffs assert that Mankey falsely represented that (1) the Funds were in fact legitimate, (2) the

Funds’ operations were up and running, (3) the Funds were insured through various insurance

policies, and (4) Plaintiffs could recognize certain tax benefits from investments in the Funds.

(Doc. No. 1 at 3).

       In truth, Plaintiffs allege, Defendants “had no idea if the statements they made to Plaintiffs

were accurate and were relying solely on the unchecked representations of the mastermind of the

scheme.” (Doc. No. at 1). Plaintiffs contend that they relied on Mankey’s misrepresentations and,

had Defendants “told Plaintiffs the truth,” Plaintiffs never would have invested in the Funds. (Id.).

                                     MANKEY’S MOTION

       A. Standard of Review: Personal Jurisdiction

       Mankey filed his motion pursuant to Fed. R. Civ. P. 12(b)(2), which provides for dismissal

of a claim for “lack of personal jurisdiction.” A plaintiff bears the burden of establishing personal

jurisdiction. Elcan v. FP Assocs. LTD, Case No. 3:19-cv-01146, 2020 WL 2769993, at *3 (M.D.

Tenn. May 28, 2020). On a personal-jurisdiction motion to dismiss, district courts have discretion

to either decide the motion on affidavits alone, permit discovery on the issue,1 or conduct an


1
  Plaintiffs mention that Mankey’s Affidavit makes “limited jurisdictional discovery appropriate”
(Doc. No. 23 at 4) and that “limited, expedited jurisdictional discovery [is] wholly appropriate if
this Court should question whether Mankey is subject to its jurisdiction.” (Id. at 5). But it is
Plaintiffs’, not the Court’s, burden to establish that the exercise of personal jurisdiction is
appropriate; this means, among other things, that the Court should not first decide whether




    Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 2 of 32 PageID #: 759
evidentiary hearing. Id. (citing Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991)).

Where, as here, the court rules without conducting an evidentiary hearing, the plaintiff’s burden

of proof is “relatively slight.” Id. (citing MAG IAS Holdings, Inc. v. Schmϋckle, 854 F.3d 894, 899

(6th Cir. 2017)).

       When a district court rules on a motion to dismiss under Rule 12(b)(2) without conducting

an evidentiary hearing, the court must consider the pleadings and affidavits in a light most

favorable to the plaintiff. Elcan, 2020 WL 2769993, at *3. The Sixth Circuit has held that a court

disposing of a Rule 12(b)(2) motion without an evidentiary hearing should not weigh the

controverting assertions of the party seeking dismissal, because “we want to prevent non-resident

defendants from regularly avoiding personal jurisdiction simply by filing an affidavit denying all

jurisdictional facts.” CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th Cir. 1996), cited in

Elcan, 2020 WL 2769993, at *3. “Dismissal in this procedural posture is proper only if all the

specific facts which the plaintiff . . . alleges collectively fail to state a prima facie case for

jurisdiction.” Id. “In this procedural posture [without an evidentiary hearing], the court does not

weigh the facts disputed by the parties but may consider the defendant’s undisputed factual

assertions.” Camps v. Gore Capital, LLC, No. 3:17-cv-1039, 2019 WL 2763902, at *4 (M.D. Tenn.

July 2, 2019). Because there has been no evidentiary hearing with regard to Mankey’s Motion, the

Court will determine whether Plaintiff has demonstrated personal jurisdiction over Mankey under

a prima facie standard, rather than the heavier preponderance of the evidence standard. Camps,




Plaintiffs have failed to meet that burden and, if so, sua sponte order jurisdictional discovery to
see whether Plaintiffs—aided by such discovery—can meet their burden on a do-over . Plaintiffs
have not filed a motion for such limited jurisdictional discovery or for an evidentiary hearing, and
the Court will decide Mankey’s Motion on the affidavits and pleadings alone, without regard to
the suggested backup plan of re-deciding the issue later if it first finds that Plaintiffs have not met
their burden to show personal jurisdiction.


   Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 3 of 32 PageID #: 760
2019 WL 2763902, at **4-5. “‘A prima facie showing means that the plaintiff has produced

admissible evidence, which if believed, is sufficient to establish the existence of personal

jurisdiction.’” Reyes v. Freedom Smokes, Inc., No. 5:19-CV-2695, 2020 WL 1677480, at *2 (N.D.

Ohio Apr. 6, 2020) (quoting Death v. Mabry, No. C18-5444 RBL, 2018 WL 6571148, at *2 (W.D.

Wash. Dec. 13, 2018)).

       In a diversity case such as this one, a plaintiff must satisfy the state-law requirements for

personal jurisdiction. Camps, 2019 WL 2763902, at *5; Bulso v. O’Shea, No. 3-16-0040, 2017

WL 563940, at *1 (M.D. Tenn. Feb. 13, 2017) (“Federal courts ordinarily follow state law in

determining the bounds of their jurisdiction over persons.”). Tennessee law authorizes its courts

to exercise jurisdiction over persons on “any basis not inconsistent with the constitution of this

state or of the United States.” Id. (citing Tenn. Code Ann. § 20-2-214(a)(6)). Therefore, the Court

must decide whether the exercise of jurisdiction comports with the limits imposed by federal due

process. Id.; see also Camps, 2019 WL 2763902, at *5 (“In other words, the jurisdictional limits

of Tennessee law and federal constitutional due process are identical, and the two inquiries are

merged.”).

       B. Standard of Review: Specific Jurisdiction

       Personal jurisdiction comes in two forms: general and specific. Tailgate Beer, LLC v.

Boulevard Brewing Co., No. 3:18-cv-00563, 2019 WL 2366948, at *2 (M.D. Tenn. June 5, 2019).

Plaintiffs do not assert that the Court has general jurisdiction2 over Mankey. (Doc. No. 23 at 4).

Rather, Plaintiffs allege that the Court has specific jurisdiction and “conspiracy jurisdiction” over

Mankey.



2
  “General jurisdiction” requires that a plaintiff have continuous and systematic contacts with the
state. Tailgate Beer, 2019 WL 2366948, at *2.




    Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 4 of 32 PageID #: 761
       Specific jurisdiction must arise out of or relate to the defendant’s contacts with the forum—

principally an activity or occurrence that takes place in the forum state. Tailgate Beer, 2019 WL

2366948, at *2. For a State to exercise jurisdiction consistent with due process, the defendant's

suit-related conduct must create a substantial connection with the forum. EnhanceWorks, Inc. v.

Dropbox, Inc., No. M2018-01227-COA-R3-CV, 2019 WL 1220903, at *6 (Tenn. Ct. App. Mar.

14, 2019) (citing Walden v. Fiore, 571 U.S. 277, 294 (2014)). “Specific jurisdiction requires us to

focus on the ‘affiliation between the forum and the underlying controversy.’” Power Invs., LLC v.

SL EC, LLC, 927 F.3d 914, 917 (6th Cir. 2019) (quoting Goodyear Dunlop Tires Operations, S.A.

v. Brown, 564 U.S. 915, 919 (2011)). The question is whether “the defendant's actions connect

him to the forum,” and thus the analytical focus should not be on the plaintiff's contacts with the

defendant and forum. Walden, 571 U.S. at 289.

       The Court has specific jurisdiction over Defendant Mankey if Plaintiffs show that: (1)

Mankey purposefully availed himself of the privilege of acting in Tennessee or causing a

consequence in Tennessee; (2) the causes of action herein arose from Mankey’s activities in

Tennessee; (3) Mankey’s action in Tennessee or the consequences caused by his actions directed

towards Tennessee are substantial enough to make the exercise of personal jurisdiction over him

reasonable. Tailgate Beer, 2019 WL 2366948, at *2; Winston v. Zaehringer, No. 1:19-CV-216,

2020 WL 3259531, at *6 (E.D. Tenn. June 16, 2020).

               1. Purposeful Availment

       The purposeful availment requirement is considered the most important. Camps, 2019 WL

2763902, at *5. Purposeful availment is the “constitutional touchstone”3 of personal jurisdiction.



3
 The Court realizes that this metaphor is too vague to be very instructive; all the Court really can
derive from it is that it means that “purposeful availment” is very important to personal




    Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 5 of 32 PageID #: 762
Winston, 2020 WL 3259531, at *6 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475

(1985)). Purposeful availment is present where the defendant’s contacts with the forum state

proximately result from actions by the defendant himself that create a substantial connection with

the forum. Tailgate Beer, 2019 WL 2366948, at *4. The purposeful availment prong of the test

asks whether the defendant acted or caused a consequence in Tennessee such that it “invoked the

benefits and protections” of Tennessee law and, thus, could have reasonably anticipated being

brought into court there. Elcan, 2020 WL 2769993, at *4. A defendant should not be brought to

court in a particular forum solely as a result of random, fortuitous, or attenuated contacts with that

forum. Id.

       A court can have jurisdiction over a defendant even if the defendant has few contacts with

the forum, but the defendant must have done something to create a contact with the forum.

Winston, 2020 WL 3259531, at *7. A plaintiff cannot rely on his or her own contacts with the

forum to justify jurisdiction over the defendant. Id. Thus, the defendant’s relationship with the

forum state must arise out of contacts that the defendant himself created; the unilateral activity of

the plaintiff or a third-party cannot be the basis of exercising personal jurisdiction over a defendant.

Camps, 2019 WL 2763902, at *6.

               2. Arising From

       “If a defendant’s contacts with the forum state are related to the operative facts of the

controversy, then an action will be deemed to have arisen from those contacts.” Tailgate Beer,

2019 WL 2366948, at *5. This factor does not require that the cause of action formally arise from




jurisdiction—a truism already apparent from the above-stated fact that a defendant’s “purposeful
availment” is required for that defendant to be subject to personal jurisdiction.


   Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 6 of 32 PageID #: 763
the defendant’s contacts with the forum; rather, this criterion requires only that the cause of action,

of whatever type, have a substantial connection with the defendant’s in-state activities. Id.

               3. Reasonableness

       If a court finds that the plaintiff has established the first two prongs of the specific-

jurisdiction inquiry, the burden shifts to the defendant to present a compelling case that the

presence of some other considerations would render jurisdiction unreasonable. Tailgate Beer, 2019

WL 2366948, at *6. The burden on the defendant to meet this prong is high. Id. The Sixth Circuit

has stated that “[i]n determining reasonableness, we examine three factors: (1) the burden on the

defendant; (2) the forum state’s interest; and (3) the plaintiff’s interest in obtaining relief.” Bulso

v. O'Shea, 730 F. App'x 347, 351 (6th Cir. 2018).4




4
  Other courts have found five factors to be relevant in determining the reasonableness of
exercising personal jurisdiction: (1) the burden on the defendant; (2) the forum state’s interest in
adjudicating the dispute; (3) the plaintiff’s interest in obtaining convenient and effective relief; (4)
the interstate judicial system’s interest in obtaining the most efficient resolution of controversies;
and (5) the shared interest of the several states in furthering fundamental substantive social
policies. Tailgate Beer, 2019 WL 2366948, at *6 (citing Susan McKnight, Inc. v. United Indus.
Corp., 273 F. Supp. 3d 874, 888 (W.D. Tenn. 2017)). The Court questions why a question of
personal jurisdiction—one that is at bottom about due process for defendants—should turn at all
upon the last two concerns, which actually have nothing whatsoever to do with due process to
defendants. In any event, following the Sixth Circuit’s lead as noted above, the Court will not
apply those two factors.




    Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 7 of 32 PageID #: 764
        C. Analysis: Specific Jurisdiction5

        Mankey argues that Plaintiffs’ claims against him are based solely upon two phone calls

and some email exchanges in August and September of 2015. (Doc. No. 11 at 3). Noting correctly

that personal jurisdiction cannot arise from the unilateral activities of a plaintiff, he contends that

personal jurisdiction cannot arise from these phone calls and emails, because they were initiated

by Plaintiffs.

        In response to Mankey’s Motion, Plaintiffs assert that there is no dispute that Mankey

provided legal representation for CEA, a company with its principal place of business in

Tennessee, and had regular contact with Warren, a Tennessee resident, who was CEA’s Chief

Executive Officer (“CEO”). The Complaint alleges that Mankey confirmed that he also

represented both Solar IV and UIF. (Doc. No. 1 at ¶ 75). Moreover, the Complaint alleges that

Warren relied on Mankey to speak with prospective investors, like Plaintiffs, in order to induce

them to invest in the Funds and that “Defendants agreed to assist Mr. Warren by providing

assurances and advice to potential investors and existing investors considering additional

investments.” (Doc. No. 1 at ¶¶ 23 and 107). It was this type of “assistance” that Mankey was

providing at the time he spoke with Plaintiffs. Plaintiffs argue that it is also undisputed that the

misrepresentations Mankey made to Plaintiffs arose directly from Mankey’s legal representation




5
 The Complaint alleges that this Court has jurisdiction over each of the Defendants and the claims
asserted “pursuant to Defendants’ continuous and systematic contacts with the State of Tennessee,
which claims arise out of and relate to such contacts.” (Doc. No. 1 at ¶ 14). “Continuous and
systematic contacts” are relevant to the test for general jurisdiction rather than specific jurisdiction,
and Plaintiffs have stated that they do not assert that the Court has general jurisdiction over
Mankey. It is only the latter part of that sentence that reflects the theory upon which Plaintiffs rely,
specific jurisdiction.




    Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 8 of 32 PageID #: 765
of CEA and his contacts with Warren. Thus, Plaintiff contends, Mankey “subjected himself to the

jurisdiction of this state.” (Doc. No. 23 at 5).6

        In support of his Motion, Mankey has filed an Affidavit in which he states, among other

things, that (1) he does not live in Tennessee, is not licensed to practice law in Tennessee, and does

not regularly conduct business in Tennessee; (2) he has visited Tennessee only one time for

business and twice for social reasons; (3) he did not communicate with any of the Plaintiffs in the

course of his business visit to Tennessee; and (4) Plaintiffs initiated telephone calls and emails

with him while he was in his Pennsylvania law office. (Doc. No. 12). Mankey also states that (1)

he and his law firm (Leech Tishman) were retained by CEA in 2014 with regard to the UIF Fund;

(2) neither he nor Leech Tishman was retained by CEA with regard to the Solar IV Fund; (3) he

and other lawyers at Leech Tishman drafted the operating agreement for the UIF Fund and made

comments with regard to a draft operating memorandum provided to him by Chris Warren, the

CEO of CEA; and (4) he served as Leech Tishman’s primary contact with CEA. (Id.)

        The Engagement Letter attached to Mankey’s Affidavit (Doc. No. 12-1) is addressed to

Chris Warren as CEO of CEA, 810 Dominican Drive, Nashville, Tennessee. It indicates that

Mankey and Leech Tishman agreed to provide general legal counsel to Warren and CEA “relating




6
  Plaintiffs also claim that this Court has jurisdiction over Mankey because he caused an injury
within this State. Mere injury to a forum resident, however, is not a sufficient connection to the
forum. Bulso, 2017 WL 563940, at *2. “The proper question is not where the plaintiff experienced
a particular injury or effect but whether the defendant’s conduct connects him to the forum in a
meaningful way.” Id. (citing Walden, 134 S. Ct. at 1125). “The argument that specific jurisdiction
exists over a defendant solely because the effects of his intentional act are felt there cannot be
reconciled with the Supreme Court’s decision in Walden.” Id. As Walden put it, “an injury is
jurisdictionally relevant only insofar as it shows that the defendant has formed a contact with the
forum State.” 571 U.S. at 290.




    Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 9 of 32 PageID #: 766
to the growth of [their] renewable energy investing and development business.” (Id. at 1). The

Engagement Letter proposes a “general counsel program” by which Warren and CEA could select

to purchase a “tier” of legal services for a three-month period at established monthly rates. Prior

to the selection of any tier in the “general counsel program,” Warren and CEA “will be billed at

our full standard rates.” (Id. at 2). There is no indication on the Engagement Letter which, if any,

tier of legal services Warren and CEA selected.

       Plaintiffs have filed two exhibits related to Mankey’s representation of CEA—an invoice

dated July 15, 2014 from Leech Tishman to Chris Warren, Clean Energy Advisors, LLC, 810

Dominican Drive, Nashville, Tennessee (Doc. No. 23-1) and a document on what seems to be

CEA letterhead, entitled “External General Counsel” (Doc. No. 23-2). The invoice reflects billing

to CEA for professional services from Leech Tishman totaling $16,605.82 for services over the

time period June 1, 2015, through June 15, 2015. (Doc. No. 23-1). The second document

announces that CEA has retained Leech Tishman as its General Counsel and includes a description

of the law firm and a statement that “Brett Mankey in the Pittsburgh office serves as our primary

contact and General Counsel.” (Doc. No. 23-2). That document also includes a 27-page document

entitled “Leech Tishman Energy Practice Overview” prepared for Clean Energy Advisors. (Id.).

Mankey has not disputed the authenticity or admissibility (at least for instant purposes) of these

exhibits.

       Thus, it appears that Mankey’s relevant connections with the Volunteer State are not

limited to two phone calls and some emails with Plaintiffs. Mankey has not disputed that he and

Leech Tishman represented (as General Counsel), and indeed contracted to represent CEA. From

that position as General Counsel for CEA, he made the alleged misrepresentations to Plaintiffs,

misrepresentations concerning his Tennessee-based client made in the scope of his employment as




   Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 10 of 32 PageID #: 767
General Counsel for that Tennessee-based client Plaintiffs are not the only link between Mankey

and the forum state.      Moreover, the Court finds that Mankey’s contacts with Tennessee

proximately resulted from actions of Mankey himself— agreeing to represent CEA as General

Counsel, actually working for CEA (as reflected by the above-mentioned invoice), traveling to

Tennessee for business as CEA’s attorney (even if he did not meet with Plaintiffs on that trip), and

in his role as General Counsel, making alleged misrepresentations to Plaintiffs in Tennessee.

       Mankey cites City Capital Markets Corp. v. McCalla Raymer LLC, No. 2:10-cv-00116,

2011 WL 1259053, at *6 (S.D. W.Va. Mar. 30, 2011) and Cape v. von Maur, 932 F. Supp. 124,

125–26 (D. Md. 1996) to argue that “an attorney who represents a client who resides in another

state does not thereby subject himself to jurisdiction in that state.” (Doc. No. 24 at n.2). Both those

cases, however, in addition to being from out of this circuit, are inapposite; each involved attorneys

who provided out-of-state legal representation to clients in forums other than the client’s home

state and were then sued by the client in the client’s home state. That is to say, their representation-

related contacts were more attenuated from the forum state than are Mankey’s representation-

related contacts with Tennessee.

       For example, in City Capital, the underlying action which the defendants were retained to

resolve on behalf of the plaintiff was confined entirely to the state of Georgia, not West Virginia,

where the plaintiff lived. The court there stated that “merely providing out-of-state legal

representation is not enough to subject an out-of-state lawyer or law firm to the personal

jurisdiction of the state in which the client resides.” City Capital, 2011 WL 1259053 at *6. In

Cape, the attorneys were residents of Germany, hired to represent the plaintiff only in Germany.

All services rendered by them on behalf of the plaintiff were rendered in Germany. The plaintiff

then sued them in his home forum, Maryland. Cape, 932 F. Supp. at 125-26. That situation does




   Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 11 of 32 PageID #: 768
not exist here. Mankey was not hired as General Counsel to perform work solely in a state other

than Tennessee; rather, his legal representation of CEA revolved around CEA’s existence and

business (and its CEO, Warren) here in Tennessee, and he purposely directed his activities toward

these residents of Tennessee.

         Mankey’s actions do connect him to this state. He cites Walden as instructive, but in

Walden, unlike here, the Court found that the defendant (in contrast to the plaintiff) had formed no

jurisdictionally relevant contacts with the forum state. Walden, 571 U.S. at 288-89. And here, the

alleged causes of action against Mankey in this litigation arose directly from his position as

General Counsel, the legal representation that connects him to Tennessee. He was not just General

Counsel for CEA in name only; he obviously (and undisputedly) performed work for CEA, for

which he invoiced the company. Unlike Bulso,7 which Mankey also cites, CEA did not retain

Markey simply to represent it in litigation in states other than the forum state. CEA retained

Mankey and Leech Tishman to be General Counsel for the company. As General Counsel to a

company based in Nashville, Tennessee, Mankey’s contacts connected him to Tennessee in a

meaningful way. Unlike the situation in Rice v. Karsch,8 also cited by Mankey, not all of Mankey’s

communications and contacts with Tennessee were as a result of communications initiated by

Plaintiffs. Mankey’s connection with Tennessee began with CEA, and his representations to

Plaintiffs were made in his capacity as General Counsel for CEA. Indeed, one could argue that

Mankey’s communications with Plaintiffs in Tennessee were attempts to further his business as

General Counsel for CEA.




7
    Bulso, 2017 WL 563940 (M.D. Tenn. Feb. 13, 2017).
8
    Rice v. Karsch, 154 F. App’x 454 (6th Cir. 2005).


     Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 12 of 32 PageID #: 769
       For these reasons, the Court finds that Mankey “purposefully availed” himself of the

privilege of acting in the forum state, Tennessee.

       With regard to the second prong of the specific jurisdiction test, as explained above, an

action is deemed to have arisen from a defendant’s contacts with the forum state if those contacts

“are related to the operative facts of the controversy.” Tailgate Beer, 2019 WL 2366948, at *5.

This criterion requires only that the cause of action, of whatever type, have a substantial connection

with the defendant’s in-state activities. Id. Here, the cause of action arose directly from Mankey’s

connection with Tennessee in his role as General Counsel for CEA. The operative facts of the

controversy in this case revolve around the complicated Ponzi scheme of Chris Warren and others,

including CEA, and the promotion and sales of purported securities in Solar IV and UIF. Those

facts arose in Tennessee and have been litigated in other cases in Tennessee. Mankey’s contacts

with Tennessee are clearly related to the operative facts of this controversy.

       Finally, the Court finds that it is reasonable to exercise personal jurisdiction over Mankey

in this case. Mankey has not met the high burden of “presenting a compelling case that the presence

of some other considerations would render jurisdiction unreasonable.” Tailgate Beer, 2019 WL

2366948, at *6. Mankey’s arguments focus only on the purposeful availment prong of the specific

jurisdiction test. He has not discussed the factors considered by courts in making this determination

or shown that the burden on him, the forum state’s interest, or the plaintiff’s interest in obtaining

relief weigh in his favor, rather than in Plaintiffs’ favor. See Bulso v. O’Shea, 730 F. App'x 347,

351 (6th Cir. 2018).

       D. Conclusion

       For these reasons, the Court finds that it may appropriately exercise specific personal

jurisdiction over Defendant Mankey in this action. Therefore, it need not and will not address




   Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 13 of 32 PageID #: 770
Plaintiffs’ claim of “conspiratorial jurisdiction” over Mankey. Accordingly, Mankey’s Motion will

be denied.

                                LEECH TISHMAN’S MOTION

       Leech Tishman asks the Court to dismiss Plaintiffs’ claims against it, pursuant to Fed. R.

Civ. P. 12(b)(6), for failure to state a claim upon which relief can be granted. As noted, the claims

asserted against Leech Tishman are negligent and fraudulent misrepresentations, civil conspiracy,

legal malpractice, and negligent retention and supervision.9

       A. Standard of Review: 12(b)(6) Motion to Dismiss

       For purposes of a motion to dismiss, the Court must take all the factual allegations in the

complaint as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face. Id. A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. Id. Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice. Id. When there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief. Id. at 1950. A legal conclusion, including one couched as a factual allegation, need not be

accepted as true on a motion to dismiss, nor are mere recitations of the elements of a cause of

action sufficient. Id.; Fritz v. Charter Township of Comstock, 592 F.3d 718, 722 (6th Cir. 2010),

cited in Abriq v. Hall, 295 F. Supp. 3d 874, 877 (M.D. Tenn. 2018). Moreover, factual allegations

that are merely consistent with the defendant’s liability do not satisfy the claimant’s burden, as



9
  Leech Tishman does not specifically request that the claim for negligent retention and supervision
be dismissed, let alone support such a request with argument. To the extent it intended to include
this claim within the scope of its other arguments, any such motion to dismiss will be denied.


    Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 14 of 32 PageID #: 771
mere consistency does not establish plausibility of entitlement to relief even if it supports the

possibility of relief. Iqbal, 556 U.S. at 678.

        In determining whether a complaint is sufficient under the standards of Iqbal and its

predecessor and complementary case, Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), it may

be appropriate to “begin [the] analysis by identifying the allegations in the complaint that are not

entitled to the assumption of truth.” Iqbal, 556 U.S. at 680. This can be crucial, as no such

allegations count toward the plaintiff’s goal of reaching plausibility of relief. To reiterate, such

allegations include “bare assertions,” formulaic recitation of the elements, and “conclusory” or

“bald” allegations. Id. at 681. The question is whether the remaining allegations – factual

allegations, i.e., allegations of factual matter – plausibly suggest an entitlement to relief. Id. If not,

the pleading fails to meet the standard of Fed. R. Civ. P. 8 and thus must be dismissed pursuant to

Rule 12(b)(6). Id. at 683.

        As a general rule, matters outside the pleadings may not be considered in ruling on a motion

to dismiss under Fed. R. Civ. P. 12(b)(6) unless the motion is converted to one for summary

judgment under Rule 56. Fed. R. Civ. P. 12(d). When a document is referred to in the pleadings

and is integral to the claims, it may be considered without converting a motion to dismiss into one

for summary judgment. Doe v. Ohio State Univ., 219 F. Supp. 3d 645, 652-53 (S.D. Ohio 2016);

Blanch v. Trans Union, LLC, 333 F. Supp. 3d 789, 791-92 (M.D. Tenn. 2018).

        Leech Tishman notes that “Twombly announced the ‘retirement’ of the Conley v. Gibson

standard, which held that ‘a Complaint should not be dismissed for failure to state a claim unless

it appears beyond doubt that the plaintiff can prove to set of facts in support of his claim which

would entitle him to relief.”’ (Doc. No. 16 at 5 n.4 (quoting Conley, 355 U.S. 41, 45-46 (1957)).

This was an important (and entirely warranted) development in the law of Rule 12(b)(6) motions




   Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 15 of 32 PageID #: 772
to dismiss, and the Court as always will eschew the obsolete (and largely nonsensical) Conley

standard.

        B. Civil Conspiracy

        Under Tennessee law, civil conspiracy is not itself a cause of action. Wachter, Inc. v.

Cabling Innovations, LLC, 387 F. Supp. 3d 830, 849 (M.D. Tenn. 2019) (noting that under

Tennessee law, there is no such thing as a cause of action for civil conspiracy); Greene v. Brown

& Williamson Tobacco Corp., 72 F. Supp. 2d 882, 887 (W.D. Tenn. 1999) (“It is well settled in

Tennessee that the tort of civil conspiracy requires underlying wrongful conduct, and that

conspiracy, standing alone, is not sufficient to support a cause of action.”).

        Civil conspiracy is, instead, a means of extending, to a tortfeasor’s co-conspirators, liability

for the tortfeasor’s underlying tort. See Wachter, 387 F. Supp. 3d at 849. (“Upon a finding of

conspiracy, each conspirator is liable for the damages resulting from the wrongful acts of all co-

conspirators in carrying out the common scheme.” (quoting Trau-Med of America, Inc. v. Allstate

Ins. Co., 71 S.W.3d 691, 703 (Tenn. 2002))). Consistent with its function, a civil conspiracy

“‘requires an underlying predicate tort allegedly committed pursuant to the conspiracy.’” Lane v.

Becker, 334 S.W.3d 756, 763 (Tenn. Ct. App. 2010) (quoting Watson's Carpet & Floor Coverings,

Inc. v. McCormick, 247 S.W.3d 169, 180 (Tenn. Ct. App. 2007)); see also Wachter, 387 F. Supp.

3d at 849. “Conspiracy, standing alone, is not actionable where the underlying tort is not

actionable.” Id. And where the complaint alleges no underlying tort, the civil conspiracy claim has

not been validly stated and should be dismissed for failure to state a claim. Law v. Bioheart Inc.,

No. 07-02177, 2007 WL 9706676, at *2 (W.D. Tenn. July 26, 2007).10


10
   Of course, federal law, and not Tennessee law, governs here as to whether a claim should be
dismissed for failure to state a claim, because that is a procedural matter. But the procedural result
under Tennessee law applies here as well: under Fed. R. Civ. P. 12(b)(6) as interpreted by Twombly




     Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 16 of 32 PageID #: 773
        The elements of a civil conspiracy are: (1) a common design between two or more persons;

(2) to accomplish by concerted action an unlawful purpose, or a lawful purpose by unlawful means;

(3) an overt act in furtherance of the conspiracy; and (4) resulting injury. B&L Mgmt. Grp., LLC

v. Adair, No. 17-2197, 2019 WL 3459244, at *10 (W.D. Tenn. July 31, 2019) (citing Kincaid v.

SouthTrust Bank, 221 S.W.3d 32, 38 (Tenn. Ct. App. 2006)). In other words, the elements of a

civil conspiracy include common design, concert of action, and an overt act. Wachter, 387 F. Supp.

3d at 848. There must be a concerted effort by the defendants to cause harm to the plaintiff, and

the plaintiff must, in fact, suffer harm as a result of the defendants’ efforts. Id.

        One will note that in the statement of elements above, the first requirement is specified as

a “common design,” and not as an “agreement” or “combination.” As it happens, Leech Tishman

maintains that it really “means agreement,” and Plaintiffs maintain (in what they assert to be a vital

distinction) that it means “combination.” Specifically, Leech Tishman first argues that Plaintiffs

have failed to state a sustainable claim for civil conspiracy because they have not alleged an

“agreement” between Leech Tishman and Warren [or CEA] to accomplish an unlawful purpose.

Plaintiffs contend that Leech Tishman has cited the incorrect standard and that, rather than

requiring an agreement, the Tennessee Supreme Court defines civil conspiracy as a “combination

between two or more persons.” In light of the complete definitions set forth in the case law and

the accompanying explanations of the elements of civil conspiracy, the Court (though never




and Iqbal, where the requirements of a claim under substantive state law are not adequately alleged
(as when, like here, the required underlying tort is not adequately pled), dismissal for failure to
state a claim is appropriate.




   Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 17 of 32 PageID #: 774
dismissive of this kind of alleged nuance) finds any distinction between “agreement” and

“combination” to be one without a difference.11

        Tennessee courts have defined a civil conspiracy both ways. In Vision Real Estate Inv.

Corp. v. Metro. Gov't of Nashville & Davidson Cty., No. 3:18-cv-00014, 2019 WL 4748386, at

*14 (M.D. Tenn. Sept. 30, 2019), this Court stated that a civil conspiracy is defined as “a

combination of two or more persons who, each having the intent and knowledge of the other’s

intent, accomplish by concert an unlawful purpose, or accomplish a lawful purpose by unlawful

means, which results in damage to the plaintiff.” Id. (citing Lane v. Becker, 334 S.W.3d 756, 763

(Tenn. Ct. App. 2010)); see also Wachter, Inc. v. Cabling Innovations, LLC, 387 F. Supp. 3d 830,

848 (M.D. Tenn. 2019) (same) and Cross v. Rodgers, No. 3:16-cv-01128, 2017 WL 3237623, at

*5 (M.D. Tenn. July 31, 2017) (conspiracy defined as “a combination between two or more persons

to accomplish by concert an unlawful purpose, or to accomplish a purpose not in itself unlawful

by unlawful means.”).

        In HealthStar, LLC v. Dynamic Vision, Inc., No. 3:18-CV-00434, 2019 WL 7176819, at

*4 (E.D. Tenn. July 19, 2019), the court held that Tennessee courts define the tort of conspiracy

as “an agreement between two or more persons to accomplish by concert an unlawful purpose, or

to accomplish a purpose not in itself unlawful by unlawful means.” Id. The Tennessee Supreme

Court has defined the tort of conspiracy as “an agreement between two or more persons to



11
  Thus, Plaintiffs’ lengthy contention in footnote 4 of their opposition brief (Doc. No. 22) is an
exaggerated and unnecessary diatribe on Leech Tishman’s alleged “mistake.” To the (limited)
extent Plaintiffs’ grievance here is related to Leech Tishman attributing a quote to the wrong case,
the Court understands Plaintiffs’ point but accepts Leech Tishman’s explanation (and
accompanying apology), (Doc. No. 25 at 1 & n.1), that this was a scrivener’s error. But to the
extent that Plaintiffs claim that Leech Tishman falsely asserts that civil conspiracy under
Tennessee law requires a “formal” agreement, (Doc. No. 22 at 6), the claim is unfounded. Nowhere
does Leech Tishman make such a claim; its (correct) point is that an agreement is required, not
that a formal (as opposed to informal or tacit) agreement is required.


     Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 18 of 32 PageID #: 775
accomplish by concert an unlawful purpose, or to accomplish a purpose not in itself unlawful by

unlawful means.” First Cmty. Bank, N.A. v. First Tennessee Bank, N.A., 489 S.W.3d 369, 395

(Tenn. 2015). “Each conspirator must have the intent to accomplish this common purpose, and

each must know of the other's intent.” Id. at 396. So a defendant can be liable for the torts of others

on a civil conspiracy theory only if the defendant has such intent. The agreement by conspirators

need not be formal, however; the understanding may be a tacit one, and it is not essential that each

conspirator have knowledge of the details of the conspiracy. Id. Moreover, a conspirator may be

found liable if he or she understands the general objectives of the scheme, accepts them, and

agrees, either explicitly or implicitly, to do his or her part to further them. Id.

        As indicated above, Leech Tishman contends that Plaintiffs’ allegations fail to assert the

required agreement. The Court agrees, albeit for a slightly different reason that that asserted by

Leech Tishman, which focuses on Plaintiffs’ purported failure to allege an agreement to perpetrate

the illegal Ponzi scheme. The Court instead focuses on the far more indisputable reality that

Plaintiffs have failed to allege an agreement to engage in conduct that in fact amounts specifically

to a tort (as opposed to wrongful or illegal conduct not meeting all elements of a tort cause of

action) under applicable law.

        It is clear that, as indicated above, an element of the civil conspiracy theory is an underlying

tort. That is, absent a co-conspirator’s underlying tort(s) to which liability can attach, a defendant

cannot be liable under a civil conspiracy theory; there is nothing for the defendant to be liable for.

The case law strongly indicates that civil conspiracy requires proof—and at the pleading stage—

allegations of one or more specific torts, and not just wrongful conduct generally described in

conclusory fashion as “tortious.”




   Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 19 of 32 PageID #: 776
        For example, in Winston v. Zaehringer, No. 1:19-CV-216, 2020 WL 3259531 (E.D. Tenn.

June 16, 2020), the defendant argued that the civil conspiracy claim against him must be dismissed

because (according to the defendant) the plaintiffs had not pled an underlying tort. Id. at *13. The

court disagreed, noting that the plaintiffs had pled two underlying torts, namely, common law fraud

and negligent misrepresentation.12 See id. Prior to so noting, however, the court had gone through

a detailed analysis of whether the plaintiffs’ allegations were sufficient as to each specific element

of each of the claims. Id. at *11-12. Winston, and cases like it, suggest that it is not enough to base

a claim of civil conspiracy on underlying conduct that is alleged to be merely wrongful, or tortious

in some general sense without reference to specific tort causes of action. Instead, “’[i]f the

underlying wrongful conduct is found to be not actionable than the conspiracy claim must also

fail.’”) Marshall v. ITT Tech. Inst., No. 3:11-CV-552, 2012 WL 1205581, at *4 n.4 (E.D. Tenn.

Apr. 11, 2012) (quoting Greene v. Brown & Williamson Tobacco Corp., 72 F. Supp. 2d 882, 887

(W.D. Tenn.1999)).

        Requiring in the complaint a specification of the specific underlying tort certainly would

serve to further the policies behind notice pleading. As it stands now, Defendants have no notice

of the specific underlying torts of CEA and/or Warren supposedly rendering them liable as co-

conspirators. They need to know this in order to defend this lawsuit and, under the Federal Rules

of Civil Procedure, are entitled to learn this through the complaint rather than by, for example,

ferreting it out during discovery. And for its part, the Court wants to know what the underlying

tort causes of action are.




12
   As an aside, the Court wonders whether, as essentially is required for a valid civil conspiracy
under Tennessee law, conspirators can have an agreement to do things with an intent to do them
negligently. But whether a claim for negligent misrepresentation was for this reason insufficient
to support liability under a theory a civil conspiracy was not before the court in Winston.


     Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 20 of 32 PageID #: 777
        Here, Plaintiffs have not specified any underlying torts of CEA and Warren for which

Defendants allegedly are liable. The Complaint refers on numerous occasions to CEA and

Warren’s fraudulent scheme and conduct. And in (only) one place, it refers to their “tortious acts.”

(Doc. No. 1 at 21). But nowhere is a particular tort—a particular cause of action under Tennessee

(or, for that matter, federal) law—specified. This is not a mere technicality; it is a failure to allege

something essential for recovering under the civil conspiracy cause of action. And the Court cannot

imply a particular cause of action, such as common law fraud under Tennessee law, by

rationalizing that this must have been what Plaintiffs were referring to. The Court does not know

what underlying tort(s) Plaintiffs had in mind, nor can it assess whether Plaintiffs have adequately

alleged such tort(s) given the applicable elements.

        Likewise, not knowing what underlying torts are alleged, the Court cannot say that

Plaintiffs have adequately alleged that Defendants entered into a conspiracy with CEA or Warren

to commit any torts. In fact, the Court concludes that Plaintiffs have not done so, because they

have not adequately alleged the torts the alleged conspirators agreed to commit. This brings us

back full circle to Leech Tishman’s argument: the Court agrees, albeit for a somewhat different

particular reason, that Plaintiffs have failed to adequately allege an agreement sufficient to support

a theory of civil conspiracy under Tennessee law.

        In summary, Count Three, alleging a civil conspiracy theory, will be dismissed due to the

failure: (1) to adequately allege (whether expressly or by drawable inference) as required one or

more underlying torts; and relatedly, (2) to adequately allege as required an agreement to commit

an underlying tort.




   Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 21 of 32 PageID #: 778
          C. Allocation of Fault

          Leech Tishman argues that Plaintiffs’ non-conspiracy claims are barred because 100% of

the fault for Plaintiffs’ alleged losses has been allocated against Warren, CEA and the Funds in

another lawsuit. Specifically, Leech Tishman points to JRS Partners, et al. v. Chris Warren, et al.,

Case No. 3:17-cv-01258 (“Warren lawsuit”), which remains pending in this Court.13 Leech

Tishman relies on Tenn. Code Ann. § 29-11-107(a), which provides generally that if multiple

defendants are found liable in a civil action governed by comparative fault, a defendant shall only

be severally liable for the percentage of damages for which fault is attributed to such defendant by

the trier of fact, and no defendant shall be held jointly liable for any damages. Leech Tishman

argues that the “logical application” of this statute should effectively bar allocation of fault to a

defendant where 100% of the fault has previously been allocated to another defendant or

defendants. (Doc. No. 16 at 10).

          In the Warren lawsuit, the Court entered default judgment against Warren, CEA and the

Funds, on behalf of the plaintiffs in that case (all of whom except one are Plaintiffs herein), for

millions of dollars. Default judgment was entered because Warren, CEA and the Funds failed to

respond to the Complaint, whereafter the Magistrate Judge recommended default judgment against

them. Neither the Report and Recommendation of the Magistrate Judge (Warren lawsuit, Doc. No.

60) nor the Order adopting that Report and Recommendation and entering default judgment (Id.,

Doc. No. 63) made any allocation whatsoever of fault. Warren, CEA and the Funds were held

jointly and severally liable, by default, for the amounts awarded each Plaintiff. (Id., Doc. No. 63).




13
     There are nine defendants in the Warren case against whom claims are still pending.




     Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 22 of 32 PageID #: 779
        Leech Tishman argues that Tennessee law precludes any defendant for being held jointly

liable for damages in a civil action governed by comparative fault14 and, therefore, there can be no

allocation of fault to a defendant where 100% of the fault has previously been allocated to another

defendant or defendants. There are several problems with this novel argument. First, the Court did

not allocate fault, 100% or otherwise, in the Warren lawsuit. So this premise of Leech Tishman’s

argument is false.

        Moreover, on the motion for default judgment in the Warren lawsuit, no other defendant

or its alleged “fault” was considered. In other words, in granting that motion, the Court did not

assess, and could not have assessed, fault against any other entity besides Warren, CEA, and the

Funds. See Medilink Ins. Co., Ltd. v. Comerica Bank, No. 09-CV-13692, 2010 WL 11492421, at

*6 (E.D. Mich. Feb. 17, 2010) (“Because Judge Edmunds could not have allocated fault to another

party and because the judgment does not state the percentage of fault that was allocated, the prior

judgment does not necessarily mean that Judge Edmunds determined the Bender Defendants to be

100% at fault and Comerica Bank 0% at fault.”).

        In addition, the claims asserted in the Warren lawsuit are entirely different from the claims

—or at least the surviving claims—asserted herein. In the Warren lawsuit, the plaintiffs alleged

violations of state and federal securities laws, breach of fiduciary duties, fraud, conversion, and

violations of the Tennessee Consumer Protection Act. Leech Tishman has not cited any authority

to show that the Court even could have allocated fault as to those claims. And, even if the Court




14
  Neither side has argued that Plaintiffs’ claims herein are not governed by comparative fault, nor
has Leech Tishman cited any authority to show that claims for negligent and intentional
misrepresentation, legal malpractice, negligent retention and supervision, and/or civil conspiracy
are governed by comparative fault principles.


     Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 23 of 32 PageID #: 780
had allocated fault against Warren, CEA, and the Funds in that lawsuit, which it did not, the fault

would have been allocated with regard to different claims.

          Finally, as Leech Tishman suggests (Doc. No. 16 at 12), any reliance upon Tenn. Code

Ann. § 29-11-107(b) is also unavailing. That subsection of the statute provides that the doctrine of

joint and several liability remains in effect for civil conspiracy claims: “Notwithstanding

subsection (a), the doctrine of joint and several liability remains in effect: (1) To apportion

financial responsibility in a civil conspiracy among two (2) or more at-fault defendants who, each

having the intent and knowledge of the other's intent, accomplish by concert an unlawful purpose,

or accomplish by concert a lawful purpose by unlawful means, which results in damage to the

plaintiff.” Tenn. Code Ann. § 29-11-107(b)(1). But the Court is dismissing Plaintiffs’ civil

conspiracy claims, so this subsection is not applicable.15

          For these reasons, dismissal of Plaintiffs’ claims based upon a default judgment in a

separate lawsuit is not appropriate, and Leech Tishman’s motion to dismiss on that basis will be

denied.

          D. Legal Malpractice

          Plaintiffs allege that through their investments in Solar IV, they became “either general

partners or limited partners” in Solar IV. (Doc. No. 1 at ¶ 116). Therefore, they contend, Mankey

and Leech Tishman, as legal counsel to Solar IV, were also legal counsel for Plaintiffs. (Id. at



15
   In any event, Leech Tishman has cited no authority—and concedes it has found none—for its
assertion that the logical application of this statute “should effectively bar allocation of fault to a
defendant where 100% of the fault has previously been allocated to another defendant or
defendants.” (Doc. No. 16 at 10). Leech Tishman’s reliance upon what the court did not say in In
re Estate of Link, No. M2016-02202-COA-R3-CV, 2017 WL 4457591 (Tenn. Ct. App. Oct. 5,
2017), an unreported decision which (as far as the Court can tell) has not been cited by any court
for the proposition offered by Leech Tishman, is not persuasive. Leech Tishman’s supposition as
to what the Tennessee Court of Appeals might have done, if it had been faced with different facts,
does not change the existing precedent the Court must follow.


     Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 24 of 32 PageID #: 781
¶¶ 118-119). As such, Plaintiffs argue, there was an attorney-client relationship between Plaintiffs

and Defendants, and Defendants breached their duties to Plaintiffs as clients. (Id. at ¶¶ 120-121).

The Complaint alleges that when Plaintiffs sought confirmation from Mankey about the

performance in Solar IV, after their investments in Solar IV (but before their investments in UIF),

they did so “with the belief that Mr. Mankey was serving as an attorney for the fund and its

partners, including Plaintiffs.” (Id. at ¶ 119). Plaintiffs maintain that whether an attorney-client

relationship existed between Plaintiffs and Defendants is a question of fact that cannot be

determined on Leech Tishman’s Motion.

       Leech Tishman, on the other hand, argues that Plaintiffs’ alleged status as partners in Solar

IV did not create an attorney-client relationship between Plaintiffs and Leech Tishman. The law

firm asserts that all its interactions with Plaintiffs were in Plaintiffs’ capacities as potential

investors, not as partners in either of the Funds. The Court notes that, even under Plaintiffs’ own

theory, any interactions between Plaintiffs and Defendants prior to Plaintiffs becoming investors

in the Funds would not have taken place in an attorney-client relationship.

       A relationship of client and lawyer arises when:

       (1) a person manifests to a lawyer the person's intent that the lawyer provide legal
       services for the person; and either

               (a) the lawyer manifests to the person consent to do so; or

               (b) the lawyer fails to manifest lack of consent to do so, and the lawyer
               knows or reasonably should know that the person reasonably relies on the
               lawyer to provide the services; or

       (2) a tribunal with power to do so appoints the lawyer to provide the services.

Restatement (Third) of the Law Governing Lawyers § 14 (2000).

        In the State of Tennessee, formation of an attorney-client relationship must be consensual,

and the potential client must have a reasonable expectation that the attorney is willing to enter into



   Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 25 of 32 PageID #: 782
the relationship. Rock the Ocean Prods., LLC v. Huka Prods., LLC, No. 3:15-cv-00410, 2016 WL

10821956, at *3 (M.D. Tenn. Oct. 26, 2016). Both the attorney and the client must consent to the

representation. Vanderschaaf v. Bishara, No. M2017-00412-COA-R3-CV, 2018 WL 4677455, at

*5 (Tenn. Ct. App. Sept. 28, 2018). The court in Vanderschaaf held that an attorney's consent may

be implied from his conduct. Id. An attorney-client relationship may arise when a prospective

client expresses to the lawyer an intent that the lawyer provide legal services, and “the lawyer fails

to manifest a lack of consent to do so, and the lawyer knows or reasonably should know that the

person reasonably relies on the lawyer to provide the services.” Id. “The attorney-client

relationship is consensual and, significantly, it ‘arises only when both the attorney and the client

have consented to its formation.’” State v. Jackson, 444 S.W.3d 554, 599 (Tenn. 2014) (quoting

Akins v. Edmundson, 207 S.W.3d 300, 306 (Tenn. Ct. App. 2006) (emphasis in original)). The

Complaint does not allege that Mankey or Leech Tishman consented to any such representation of

Plaintiffs.

        Moreover, a partnership is an entity distinct from its partners. Tenn. Code Ann. § 61-1-

201(a). Thus, “a lawyer who represents a partnership represents the entity rather than the individual

partners unless the specific circumstances show otherwise.” Vanderschaaf, 2018 WL 4677455, at

*5 (quoting ABA Comm'n on Ethics & Prof'l Responsibility, Formal Op. 91-361 (1991)). ABA

Model Rule of Professional Conduct 1.13, states that an attorney “employed or retained by an

organization represents the organization.” According to this “entity” rule, where a lawyer

represents a corporation, the client is the corporation, not the corporation's constituents. McKinney

v. McMeans, 147 F. Supp. 2d 898, 901 (W.D. Tenn. 2001), cited in Anderson v. Thompson, No.

1:07-cv-100, 2008 WL 11342524, at *7 (E.D. Tenn. Feb. 15, 2008).




   Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 26 of 32 PageID #: 783
        Plaintiffs cite to a case interpreting Michigan law, not Tennessee law, to argue that whether

an attorney-client relationship exists primarily focuses on the client’s subjective intent. (Doc. No.

22 at 15-16) (citing Grace v. Center for Auto Safety, 72 F.3d 1236, 1242 (6th Cir. 1996)). But that

decision is not binding upon this Court in interpreting Tennessee’s law of legal malpractice.

        Plaintiffs also argue that, in certain circumstances, a lawyer representing an organization

may also represent any of the organization’s constituents. However, they fail to show that such

“certain circumstances” exist here. In the email to which Plaintiffs refer in support of their

argument, Plaintiffs clearly indicate that they wish to have a “due diligence call” with Mankey

prior to investing in UIF, like they did prior to investing in Solar IV. (Doc. No. 1-14 at 4). This

suggests that Plaintiffs were operating at arms’ length from Mankey and Mankey’s (original)

clients, and thus were not clients of Mankey.

        In conclusion, accepting the (non-conclusory) allegations of the Complaint as true,

Plaintiffs have not sufficiently alleged an attorney-client relationship. The Complaint does not

allege that Mankey consented to representing or even thought he was representing Plaintiffs, and

such consent is not plausibly inferable from the factual matter alleged in the Complaint. Such

factual matter, instead, suggests that Mankey’s interests were those of CEA and Warren; it does

not suggest that Mankey nevertheless indicated duplicitously and nefariously that he was

undertaking to look out for Plaintiffs’ interests as their attorney. Because Plaintiffs have not alleged

factual matter plausibly suggesting that they had an attorney-client relationship with Defendants,

the legal malpractice claim will be dismissed.

        Leech Tishman argues alternatively that Plaintiffs’ legal malpractice claim is barred by the

statute of limitations. Leech Tishman asserts that Plaintiffs’ legal malpractice claims against

Mankey had to have been brought within one year of Plaintiffs’ discovery of such a claim. Tenn.




   Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 27 of 32 PageID #: 784
Code Ann. § 28-3-104(c). Citing the Complaint, Leech Tishman contends that Plaintiffs became

aware of their alleged legal malpractice claim no later than May 23, 2017, when Plaintiffs

contacted the FBI Office in Nashville and met with agents there concerning the Warren/CEA

fraudulent scheme. (Doc. No. 1 at ¶¶ 69-71). Plaintiffs did not file this lawsuit until May 31, 2019,

more than two years later. Plaintiffs do not dispute these facts.

          A plaintiff's right to pursue a vicarious liability claim against a principal is precluded “when

the plaintiff's claim against the agent is procedurally barred by operation of law before the plaintiff

asserts a vicarious liability claim against the principal.” Taylor v. Miriam's Promise, No. M2017-

01908-COA-R3-CV, 2019 WL 410700, at *10 (Tenn. Ct. App. Jan. 31, 2019) (citing Abshure v.

Methodist Healthcare-Memphis Hosps., 325 S.W.3d 98, 106 (Tenn. 2010)).16 Leech Tishman

contends that Plaintiffs’ claim against Mankey was procedurally barred by the applicable statute

of limitations by the time Plaintiffs asserted the legal malpractice claim against Leech Tishman

herein.

          A plaintiff cannot “assert a vicarious liability claim against the principal after its right to

assert a claim against the agent has become procedurally barred.” In re Regions Morgan Keegan

Sec., Derivative & Erisa Litig., No. 2:13-cv-02841-SHM-dkv, 2015 WL 10713983, at *3 (W.D.

Tenn. July 31, 2015) (quoting Abshure, 325 S.W.3d at 110). That limitation “reflects one of the

traditional policy reasons for refusing to permit a plaintiff to pursue a vicarious liability claim




16
   The court in Abshure noted that the circumstances when it would be improper for a plaintiff to
proceed against a principal for its agent’s actions include: (1) when the agent has been exonerated
by a finding of non-liability; (2) when the plaintiff has settled its claim against the agent; (3) when
the agent is immune from suit, either by statute or by the common law; and (4) when the plaintiff's
claim against the agent is procedurally barred by operation of law before the plaintiff asserts a
vicarious liability claim against the principal. Abshure, 325 S.W.3d at 106.




     Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 28 of 32 PageID #: 785
against a principal—plaintiffs should not be permitted to engage in an encircling movement against

the principal when they cannot pursue a frontal attack on the agent.” Id.17

        Vicarious liability may be extinguished when the underlying claims are settled with the

agent, because “[i]f the agent can no longer be found liable in a judicial proceeding . . . then it

automatically follows that the principal cannot be held liable, where . . . the sole basis of the cause

of action against the principal is vicarious in nature.” Cunningham v. Trilegiant Corp., No. 3:15-

cv-989, 2016 WL 10650606, at *3 (M.D. Tenn. Aug. 26, 2016) (quoting Olympia Child Dev. Ctr.,

Inc. v. City of Maryville, 59 S.W.3d 128, 135 (Tenn. Ct. App. 2001) (holding that settlement of the

plaintiff's claim with the agent precluded vicarious liability of the principal regardless of the

amount or adequacy of the settlement)).

        Leech Tishman acknowledges that it entered into tolling agreements with Plaintiffs

beginning in September 2017 (see Doc. No. 17-5). It argues, however, that Mankey was not a party

to any of those tolling agreements, and since the legal malpractice claim is alleged against them

based solely on vicarious liability (i.e., liability for Mankey’s actions) and the claim against

Mankey was procedurally barred before this lawsuit was ever filed, Plaintiffs’ claim against Leech

Tishman is likewise barred.

        Plaintiffs chastise Leech Tishman for not addressing the portion of Abshure that states,

with regard to this procedural limitation on a plaintiff’s ability to pursue a vicarious liability claim

against a principal, “[t]he limitation does not apply in circumstances where the plaintiff has



17
  For example, “[i]t is quite nearly blackletter law that a plaintiff is not permitted to pursue a claim
against a principal based solely on vicarious liability when the plaintiff has settled with the agent
and thereby released the agent from liability.” Lavoie v. Franklin Cty. Pub. Co., Inc., No. M2010-
02335-COA-R9-CV, 2011 WL 1884562, at *3 (Tenn. Ct. App. May 17, 2011) (collecting cases).




     Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 29 of 32 PageID #: 786
initially filed a vicarious liability claim against the principal, and the plaintiff’s claims against the

principal’s agents are later extinguished by operation of law.” Abshure, 325 S.W.3d at 111

(emphasis added). Despite their continuing lengthy criticisms of Defendants’ lawyers (see Doc.

No. 22 at n. 10), Plaintiffs fail to acknowledge that, unlike in Abshure,18 in this case, Plaintiffs’

legal malpractice claims against Mankey were extinguished by the applicable statute of limitations

before Plaintiffs filed this vicarious liability claim against Leech Tishman.

        As the court noted in Smith v. Holston Med. Group, PC, No. 2:12-CV-72, 2013 WL

11478937, at *3 (E.D. Tenn. June 20, 2013), Abshure concerned a claim of vicarious liability

premised on the acts of an identified agent, and that claim of vicarious liability was asserted at a

time when the suit against the agent was not barred by the statute of limitations. “Abshure did not

involve a claim of vicarious liability first raised when suit against the relevant agent was barred

by the running of the statute of limitations.” Id. (emphasis in original). Here, as in Smith, the claim

(or, in Smith, potential claim) of vicarious liability was raised at a time when the claim against the

agent was already barred.

        The Tennessee Court of Appeals recently addressed Abshure and its relation to Tennessee’s

savings statute, an issue not present here. Volodymyr Helyukh v. Buddy Head Livestock &

Trucking, Inc., No. M2019-02301-COA-R9-CV, 2020 WL 5092827, at *2 (Tenn. Ct. App. Aug.

28, 2020). Citing Abshure, the court stated: “As relates to this case, the [Abshure] Court noted that

a plaintiff may not assert a vicarious liability claim ‘when the plaintiff's claim against the agent is

procedurally barred by operation of law before the plaintiff asserts [the] vicarious liability claim




18
  See Abshure, 325 S.W.3d at 112 (“The Abshures filed a proper vicarious liability claim against
Methodist Hospital before their claims against Dr. Ogle were extinguished by operation of law.”)
(emphasis added).




     Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 30 of 32 PageID #: 787
against the principal.’” Id. (citation omitted) “In other words, a plaintiff may not assert “a new

vicarious liability claim against a principal after [the plaintiff's] claims against the agent have

become barred by operation of law.” Id. (citation omitted).

          Here, Plaintiffs do not dispute that their claims for legal malpractice against Mankey were

barred by the applicable statute of limitations before this action was filed, and those claims against

Mankey will be dismissed. For the reasons set forth in the above cases, the Court finds that

Plaintiffs’ vicarious liability claims against Leech Tishman for legal malpractice based upon the

actions and inactions of Mankey are also barred and must be dismissed.

          E. Plaintiffs as General Partners of Solar IV

          Leech Tishman argues that the claims of Plaintiffs JRT Revocable Trust and SFT

Revocable Trust should be dismissed because those Plaintiffs are general partners of Solar IV. The

Complaint alleges that both the JRT Revocable Trust and the SFT Revocable Trust became general

partners of Solar IV and Mr. Ortale and the PBO Trust became limited partners. (Doc. No. 1 at ¶

30). Leech Tishman contends that, under both Tennessee and Wyoming law,19 general partners are

liable, jointly and severally, for all obligations of a limited partnership. Leech Tishman again

asserts that Solar IV was found to be liable for the entirety of the Plaintiffs’ alleged losses in the

Warren lawsuit and, therefore, Plaintiffs, as general partners, are also personally liable for these

losses.

          As the Court has already explained, there has been no allocation of fault in the Warren

lawsuit. Moreover, the claims in the Warren lawsuit are entirely different from the (surviving)

claims alleged against Leech Tishman herein. Contrary to Leech Tishman’s argument, these




19
  Leech Tishman asserts that Solar IV is a Wyoming limited partnership, citing to a paragraph in
an unidentified document in the Warren lawsuit. (Doc. No. 16 at 21).


     Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 31 of 32 PageID #: 788
Plaintiffs (JRT Revocable Trust and SFT Revocable Trust) have not already been adjudged

responsible for the claims asserted in this lawsuit. Moreover, Leech Tishman’s statement that

Plaintiffs’ “only potentially viable claim” against it “would appear to be in the nature of

contribution” is false.

        The Court finds that Leech Tishman has failed to show that the claims of the general

partners of Solar IV should be dismissed, and Leech Tishman’s motion will be denied with respect

to its request for such dismissal.

                                         CONCLUSION

        For all these reasons, Mankey’s Motion (Doc. No. 10) will be denied. Leech Tishman’s

Motion (Doc. No. 15) will be granted in part and denied in part. Plaintiffs’ claims against both

Mankey and Leech Tishman for legal malpractice will be dismissed, and Plaintiffs’ civil

conspiracy liability theory likewise will be dismissed.20

        An appropriate Order will be entered.



                                                     ________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




20
   Having dismissed Plaintiff’s civil conspiracy claims, the Court need not address Plaintiff’s
assertion of “conspiracy jurisdiction.”


     Case 3:19-cv-00469 Document 39 Filed 10/02/20 Page 32 of 32 PageID #: 789
